Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to us in this Post-Effective Amendment No. 87 to Registration Statement No. 02-27962 on Form N-1A of Eaton Vance Special Investment Trust (the Trust) under the heading Other Service Providers - Independent Registered Public Accounting Firm in the Statement of Additional Information, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 28, 2008
